Catón, C. J. The main question which we propose to consider is, the meaning of the words “ beyond seas,” as used in that portion of our statute of Wills which limits the time, in certain cases, within which claims against the estates of deceased persons shall be presented. These words are borrowed originally from an English statute of limitations, and have been adopted in many if not most of our sister States, and have received constructions by the courts of England and of several of the States of this Union. In Great Britain the term may have a literal application, without doing violence to the evident legislative intention. There, whoever was within the four seas, was not within the words of the exemption, nor was there any great reason for believing that he was not within the intention of the act. Hence it was held that Scotland was not beyond seas, although beyond the jurisdiction of the English courts. The geography of this country has suggested the propriety of departing from the literal meaning of the words, and in doing so, jurisdictional or governmental limits could, with propriety, only be resorted to, as giving a definite rule of limitation to the words. We think our own legislation furnishes a safe index to the intention of our own legislature, and that is in accordance with most of the decisions of our sister States. But those decisions we do not propose to review, confining ourselves to the lights afforded at home. In adopting a governmental or jurisdictional limit for the construction of these words, either the State or national limit may be resorted to, as seems most accordant with the intention of the law-makers. Had the same expression been used in all our statutes of limitations, we might feel much, or at least more embarrassed, in determining in what sense these words were used. But such is not the case. In every other instance, so far as we have observed, in our statutes of limitations, the limits of this State are defined as the boundaries of the exemption, instead of beyond seas. We must conclude, then, that this change of the mode of expression was made for a purpose, If, in this case, persons beyond the limits of this State, were designed to be exempted from the operation of the act, we may well presume that the same definite and certain mode of expression would have been used which is found in all other kindred acts. We must presume that a different meaning was intended to be conveyed by the use of these words, than by those in the other acts, and as we cannot presume that it was meant to make this restriction more limited than the limits of the State, we think, we find the true meaning by applying it to the national limits. And we can see a reason for the more extended application of this limitation law than of the others, in the necessity of closing up and finally settling estates of deceased persons, a policy which pervades the whole of our statute of Wills. We are then prepared to hold that California is not beyond seas, within the meaning of this law; and that the limitation applied to the plaintiff in this action. We think the demurrer to the plaintiff’s replication to the defendant’s second plea should have been sustained. But after this demurrer was overruled, the defendant filed three rejoinders to this replication; the second of which averred that the plaintiff wa;. not beyond seas, on which issue was taken. The evidence sustained this rejoinder according to our construction of the law, and so substantially did the special verdict of the jury, although perhaps not so distinctly, as to authorize us to enter a judgment here upon it. The judgment is reversed, and the cause remanded. Judgment reversed.